UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

________________________________

 MELVIN RICHARD ROBINSON III,

                     Plaintiff,

 v.                                                          Case No. 20-cv-2965 (GMH)

 AARON PILGRIM, et al.,

                   Defendants.


                                             ORDER

       For the reasons discussed in the Memorandum Opinion (ECF No. 25) entered

contemporaneously with this Order, it is hereby

       ORDERED that Defendants’ Motion to Dismiss (ECF No. 21) is GRANTED and

Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

       The Clerk of the Court is respectfully directed to close this case.

       This is a final, appealable Order.



       SO ORDERED.                                  G. Michael Digitally     signed by G.
                                                                    Michael Harvey

Date: December 17, 2021
                                                    Harvey          Date: 2021.12.17
                                                                    14:48:06 -05'00'
                                                    ______________________________
                                                     G. MICHAEL HARVEY
                                                     United States Magistrate Judge